Order entered September 7, 2016




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-16-00992-CV

                     FRISCO SQUARE DEVELOPERS, LLC, Appellant

                                                  V.

                            KPITCH ENTERPRISES, LLC, Appellee

                       On Appeal from the 417th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 417-01983-2016

                                               ORDER
       We GRANT the court reporter’s August 31, 2016 motion for an extension of time to file

the reporter’s record. We ORDER the reporter’s record tendered to this Court on September 5,

2016 filed as of the date of this order.

       Appellant’s brief is due SEPTEMBER 27, 2016.

                                                          /s/   ELIZABETH LANG-MIERS
                                                                JUSTICE